Citation Nr: 0902199	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  05-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1980 to May 1984, 
and from September 1985 to October 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for PTSD.  A timely appeal was noted 
from that decision.

Correspondence received in December 2008, could be construed 
as an application to reopen a previously denied claim of 
service connection for an acquired psychiatric disorder as 
secondary to a service-connected shoulder injury.  This 
matter is referred to the agency of jurisdiction for 
appropriate disposition.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran served in combat or has PTSD that is related to a 
corroborated inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2002, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for PTSD because 
the veteran's claimed inservice stressor cannot be verified.  
Thus, while there are current diagnoses of PTSD, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the inability to either confirm combat 
participation or corroborate the veteran's stressors, 
relating PTSD to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).  

The record reflects that the veteran has applied for Social 
Security Administration (SSA) benefits; however, the duty to 
assist does not attach to obtaining those records in this 
case.  The U.S. Court of Appeals for Veterans Claims (Court) 
has indicated that a SSA determination is pertinent to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993).  Here, however, the critical issue was 
not whether the veteran is employable, but whether his 
current disability was incurred during his military service.  
Accordingly, a SSA determination would have no relevance in 
this case.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).  The Board is satisfied that the duties to 
notify and assist have been met.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f).  Section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b).

The veteran has a diagnosis of PTSD that conforms to DSM-IV 
criteria.  See 38 C.F.R. § 4.125(a).  In clinical notes dated 
October through December 2001, the veteran attributed his 
PTSD to combat participation in Somalia, and specifically to 
the death of a friend in combat.  In a December 2001 PTSD 
questionnaire, the veteran specifically referenced "hand-to-
hand combat" in Somalia and the death of a Marine, R.R., as 
his inservice stressors.  In a February 2002 clinical note, 
the veteran again indicated that he had nightmares and 
flashbacks "regarding events in Somalia."  

In an effort to verify the veteran's stressors, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)(now the U. S. Army and Joint Services Records 
Research Center, or JSRRC) was contacted in October 2003.  In 
correspondence dated January 2004, USASCRUR verified that the 
veteran's ship, the USS Inchon, did in fact serve off the 
coast of Somalia from February to March 1994.  Flight 
operations were made to the shore each day to position 
ammunition,  accompanied by a small weapons personnel 
detachment.  There was no indication that the veteran 
participated in these missions or that he "was fired upon or 
that he participated in hand to hand combat in Somalia."  
USASCRUR was also unable to locate casualty data for R.R. 

In February 2004, the veteran denied that he had ever claimed 
participation in combat, and further denied that he had known 
a Marine named R.R.  He felt that VA had "mixed up" his 
claim with that of another veteran.  Since that time, he has 
continued to deny that he ever claimed stressors relating to 
combat or the death of a Marine, despite his December 2001 
handwritten document detailing such events and identifying 
them as traumatic events that led to his PTSD.  An October 
2001 VA outpatient clinic report includes a diagnosis of PTSD 
based on the veteran's statement that he saw combat in 
Somalia and saw a friend get killed.  

While the veteran has a diagnosis of PTSD and receives 
treatment for the same, under governing regulations, 
treatment for the disorder is not enough to establish VA 
benefits.  When the veteran has not engaged in combat, the 
diagnosis must be based on substantiated events.  The 
veteran's alleged stressors have not been corroborated.  
USASCRUR has been unable to verify them, and in fact the 
veteran now claims they never took place.  Because this 
veteran's diagnosis is based on uncorroborated events, 
service connection cannot be granted. 

From 2001 to January 2004, the veteran maintained that his 
PTSD was due to combat participation and the death of Marine 
R.R. in Somalia.  Immediately following USASCRUR's January 
2004 indication that it could not verify such events, the 
veteran denied all knowledge that he had ever made such 
allegations and accused VA of mishandling his claim.  The 
willingness to repudiate all knowledge of his previous 
allegations, which are contained in VA clinical records and a 
writing signed by the veteran in December 2001, significantly 
damages the veteran's credibility; thus, any medical opinions 
or lay evidence based on his statements are of little 
probative value in this matter.  This is especially 
significant in a claim of service connection for PTSD, where 
medical professionals must rely heavily on the veteran's 
integrity in describing stressor events and their effect on 
his mental status.   

In June 2004, the veteran indicated that his PTSD may also be 
rooted in an incident during which his ship, the USS Estocin, 
served as an escort to another ship off the coast of Lebanon 
at the time of the bombing of the Marine barracks in Beirut.  
He gave no further information.  He has also indicated that 
the USS Inchon was fired upon while off the coast of Somalia 
in 1994.  

The veteran has not described how service aboard the Estocin 
was such a traumatic event that a diagnosis of PTSD based on 
DSM-IV criteria could have resulted from it.  Furthermore, 
the USASCRUR report of January 2004 specifically indicates 
that the veteran was not exposed to fire while aboard the 
Inchon.  Absent any supporting evidence or credible medical 
evidence linking the veteran's PTSD to these incidents, and 
given that the veteran's credibility is undermined by 
attempting to change the nature of his stressors that 
precipitated PTSD, there is no reason to develop these 
purported stressors at this time.

The Board acknowledges the veteran's belief that his PTSD is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's PTSD is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


